Morse, J.,
(dissenting). It must be remembered in this case that the relator, Daniel Sullivan, was prosecuted in the police court of the city of Detroit for the violation of a State law, — for assault and battery. The State law gives a right of appeal from justice court in such cases throughout the whole State. The police court, as far as the trial of offenders against State laws is concerned, is nothing more nor less than a justice court. See opinion of Justice Campbell in People v. Police Justice, 7 Mich. 462. It was further said by Mr. Justice Campbell, in the case above cited, that—
“ It would be extremely unjust — to use no stronger *560language — to punish an offender against the general criminal code of the State for an offense committed in one town differently from the way in which he would be punished for the same offense committed in another. Uniformity is a cardinal principle in the trial and punishment of crimes in all civilized countries.”
And he might also have said that the equality of the citizen before the law is the cardinal principle in a republican form of government. I think Mr. Justice Campbell was right in that case, and his position the true one, although the opposite view was sustained by an equally divided Court.
The argument is used that there is no denial of this equality in this case, because it operates upon all alike who are in the city of Detroit. This is begging the question. The complaint is not that the relator has not equal rights with all other citizens who may be tried for assault and battery in the city of Detroit, but that a man arrested for the alleged crime of assault and battery, committed within the limits of the city of Detroit, has not equal rights and remedies with a citizen who is charged with the same offense in any other locality in this State. Although, under the general law of the State, and under which law he is being tried, assault and battery is the same, and the locality where it is committed has nothing to do with the offense or its punishment, yet a discrimination is made between the rights and remedies of a man, whether justly or unjustly accused, in the city of Detroit, and other parts of the State. In this complaint he is undoubtedly right, and it is against the theory and spirit of our institutions to permit it. Under this law, if a man is assaulted near the line which divides the city of Detroit from the township of Springwells, and in his defense of such assault uses more violence than is necessary or lawful, and in such struggle pushes his assailant over the line into Springwells, and there does him the *561violence that renders the one first assailed yet guilty of assault and battery, he stands on an equality with other citizens of the State, and has his appeal from justice court, under the general law of the State; but if he happens to get the advantage of his assailant, on the other side of the line, within the city limits, and there pummels him unnecessarily and unlawfully, he is brought before the police court, which in such case acts as a justice court, and is summarily dealt with, and is debarred from any appeal to a higher court. This state of things was never intended under our system of government. The right of an accused person and his remedy, in case he is unjustly convicted, is one of the greatest as affecting the liberty of the citizen; and if his right or remedy in such cases is less in one locality of the State than in another, when his alleged offense is the same under the general law of the State, then he has not equality, nor is he convicted “ under due process of law.”
The offense with which relator was charged, for which he was tried, and of which he was convicted, was not a local offense, a violation of some local ordinance which the municipality of Detroit was authorized, under our Constitution and laws, to deal with differently than other localities, if it saw fit. It was an offense against the State, and the police court was but an agency, an officer of the State, acting under State laws, and punishing the relator, if convicted, for a State and not a local offense. Under such circumstances, he was entitled, under the general laws of the State, to their protection, and to the appeal granted in all other parts of the State by such laws in all like cases.
But it is said that the relator has no inherent or absolute right of appeal under the Constitution; that the Legislature might provide that for assault and battery there *562should be no appeal from the judgment of a justice of the peace. Granted; but, nevertheless, if such an appeal is given by the Legislature, it must affect alike all localities and all classes of citizens in the State. The Legislature has as much right to say that a certain class of citizens shall have no appeal as to enact that if the crime is committed, or alleged to have been committed, in a certain locality, there shall be no appeal. If the appeal is granted to one citizen it must be granted to all; and the place where the offense is charged to have been committed, and where the accused is tried, can make no difference in his rights or remedies. This is equality before the law.
The writ ought to issue.